          Case 1:19-cv-07416-ER Document 39 Filed 11/02/20 Page 1 of 3




               STEWART LEE KARLIN LAW GROUP, P.C.
                              111 John Street, 22nd Floor
                              New York, New York 10038
                                (212) 792-9670/Office
                                  (212) 732-4443/Fax
                                     cnk@stewartkarlin.com
NATALIA KAPITONOVA, ESQ.
MEMBER OF THE BAR                                           Concentrating in Employment, Education and
NEW YORK & NEW JERSEY                                       Insurance Law

                                                            Website: www.stewartkarlin.com
October 27, 2020
Via ECF
Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
Re:    Reyna Arroyo v. The Department of Education of the City of New York
       19-CV-7416 (ER)

Dear Judge Ramos:

   Plaintiff is writing in response to Defendant’s pre motion letter requesting a pre motion
conference regarding a motion to dismiss. We write in accordance with your Individual Rules for
Practice in Civil Cases in opposition to this request. For the reasons below, the motion should be
denied.

    A. Procedural History
    Plaintiff started this case pro se on or about August 2019 (Dkt #1). On or about August 2020,
this Court granted Defendant motion to dismiss, but Plaintiff was granted leave to replead her first
Amendment retaliation claim concerning her letter to SCI, her fourteenth Amendment equal
protection claims on arbitrator selection, discrimination on the basis of race and national origin,
and her stigma plus claim based her being on the “ineligible List” (Dkt #24). On September 2020,
Plaintiff retained counsel, one year after this litigation started (Dkt #25). Thereafter, on October
9, 2020, Plaintiff amended her complaint. (Dkt#35)

   B. Relevant Facts
   Plaintiff (Dominican with a discernable accent) was employed by Defendant as a teacher since
1998. Throughout her career, Plaintiff was exemplary until 2014-2015 when Mrs. Karen Remer
began working as an A.P. at the International Business and Finance High School and began
                                                 1
               Case 1:19-cv-07416-ER Document 39 Filed 11/02/20 Page 2 of 3




targeting Plaintiff. It is noted that Plaintiff started working at this school in 2005 without any
disciplinary or performance issues. The discrimination and retaliation culminated in Plaintiff’s
termination. It is alleged in the amended complaint that Plaintiff was retaliated due to her First
Amendment activity and that her equal protection rights on arbitrator selection were violated.
Plaintiff also plead discrimination on the basis of race, national origin, and her stigma plus claim
based her being on the “Ineligible List”. 1

C.       The Amended Complaint complies with the Court Order
         This Court did not dismiss Plaintiff’s First Amendment claim in the order but gave Plaintiff
an opportunity to replead it and amend it now that she is represented by counsel. Accordingly, she
has not changed the theory of her case but added allegations relating to her First Amendment
retaliation claim, which was not dismissed. Accordingly, the facts regarding the local news outlets
and adverse ramifications after her complaints is squarely within her First Amendment retaliation
claim and is clearly protected speech. Thus, a motion to dismiss the First Amendment claim would
be futile. In regards to the cause of action regarding free speech again, this relates to her same
theory of First Amendment retaliation that the Court did not dismissed and thus she should be
allowed to plead. Further, with regards to Plaintiff’s claims on national origin, these claims are
not Title VII claims but claims in the context of the Fourteen Amendment claim in accordance to
this Court order (Dkt #24).
D.       Plaintiff’s First Amendment Retaliation Claim States a Cause of Action
         Viewed in the light most favorable to the Plaintiff (Albright v. Oliver, 510 U.S. 266, 1994),
she acted as a private citizen because complaining to SCI, NY Post, News 1 and the NYS
Division of Human Rights were of similar nature as the complaint to SCI about the illegalities of
the school was not part of her duties as a teacher. In addition, Plaintiff’s was acting as a citizen as
her duties as a teacher did not include making those complains. Ruotolo v. City of New York, 514
F.3d 184, 188 (2d Cir. 2008). Thus, a cause of action is clearly stated and a motion to dismiss
would be futile.

E.      Plaintiff’s Fourteenth Amendment Retaliation Claim concerning Arbitrator’s
        selection states a cause of action
        Even if intermediate scrutiny was to apply (Green v. Dep’t of Educ. of City of New York,
No. 18 Civ. 10817. 2019 WL 3432306), Plaintiff’s claims concerning arbitrator’s selection should
be allowed to go forward as the policy being challenged furthers an important government interest
which is the equal protection of a tenured teacher to be able to obtain a fair and impartial hearing
before being terminated. In the case at hand, Plaintiff pleaded that her equal protection rights were
violated when she was assigned an arbitrator Pollack who was not an attorney and was biased
against Plaintiff in that she omitted proper protocol and went ahead and conducted the
3020A hearing when the procedural requirements were not met. Despite producing credible
witnesses, including teachers and students who testified on Plaintiff’s behalf as to her
abilities and proficiency to teach, their testimony was not considered. Thus, viewing these

1
    In this amended complaint Plaintiff pleads the causes of action as permitted by the Court. See Dkt #24.
                                                            2
          Case 1:19-cv-07416-ER Document 39 Filed 11/02/20 Page 3 of 3




facts in the lights most favorable to Plaintiff, they should suffice to state a plausible cause
of action and a motion to dismiss would be futile.
F.       Plaintiff’s Fourteenth Amendment Claim concerning race and national origin states
         a cause of action
         Plaintiff has plead in her amended complaint various instances in which she was targeted
due to her race and national origin in comparison to her similar counterparts who were not
Hispanic. For example, Plaintiff pleaded that Mrs. Remer treated her differently than her
Caucasian counterparts and mocked Plaintiff’s accent and humiliated her at staff meetings in front
of other Caucasian teachers. Also Plaintiff pleaded that she was often visited and interrupted in
class unlike other teachers. Also assignment of classrooms was different in regards to her only as
she was given a classroom and then this was taken and given to a Caucasian teacher, causing
Plaintiff to have to transfer to different classrooms during the day to teach. The disparate treatment
was so obvious that this same teacher approached Plaintiff and was apologetic, stating she did not
want Plaintiff to think she had anything to do with the unequal treatment and informed Plaintiff
that Defendant had told this teacher not to worry as that was going to be Plaintiff’s last year at the
school. In other words, there was already a plan set in motion to terminate Plaintiff. Amd. Compl.
¶25-39. On a motion to dismiss, Plaintiff need only to “state a claim to relief that is plausible on
its face.” Bell Atl., Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662,
684 (2009). Because Plaintiff has satisfied this requirement, a motion to dismiss will be futile.
G.       Plaintiff’s Fourteenth Amendment Stigma Claim Plus states a cause of action
         Plaintiff has plead facts to establish a prima facie case of stigma plus based on the
placement of her name in the DOE’s ineligible list. Specifically, Plaintiff pleaded that she has
been placed on a list called the "Problem Code" or "Ineligible Inquiry List" and that there is no
information on the procedures used, no standards for placement on this list, and no method by
which a person so placed may remove his/her name from this list. Actually, once the OPI
decides to flag an employee or ex employee’s fingerprints, teachers placed in this list cannot get
a job at the Department of Education, thus Plaintiff is stigmatized and unable to work in NYC
DOE. In addition, due to being on this list, Plaintiff cannot work at most other private schools in
New York City; therefore, Plaintiff’s job prospects and ability to work in New York City are for
all practical purposes non-existent. Amd. Compl. ¶65-73. In considering a motion to dismiss under
Rule 12(b)(6), the court must accept all well-pled allegations in a complaint as true. Albright v.
Oliver, 510 U.S. 266, 268 (1994).

        Here, given that the instant case is to be analyzed under the motion to dismiss standards
and being that Plaintiff complied with these standards, a pre-motion conference will be futile and
therefore should be denied.
       Thank you for your attention to this matter.        A pre-motion conference will occur remotely
                                                           and by telephone on Wednesday, Nov. 18,
       s/ Natalia Kapitonova                               2020 at 10:30 am. The parties are directed
       NATALIA KAPITONOVA, ESQ.                            to call the Court at (877) 411-9748 and use
                                                           access code 302 9857# when prompted.
CC:    Alana Mildner, ACC (Via ECF)
                                                  3

                                                                            11/2/2020
